Citation Nr: 0203024	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an effective date earlier than July 25, 1995, 
for service connection for bilateral hip disability and 
hypertension.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or to a special home 
adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1966 to November 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the RO has framed the effective date 
issue on appeal as entitlement to an effective date earlier 
than July 25, 1995, for a permanent and total rating for 
service-connected disabilities.  While it is true that the 
veteran is seeking an earlier effective date for a permanent 
and total rating, the 100 percent combined rating for the 
veteran's service-connected disabilities was not a 
consequence of a decision granting an increased evaluation 
for service-connected disability.  Rather, in the December 
2000 rating decision on appeal, the RO implemented the 
Board's September 2000 decision granting service connection 
for bilateral hip disability and hypertension.  The RO 
assigned an effective date of July 25, 1995, for service 
connection for these disabilities.  In addition it evaluated 
the veteran's hypertension as 10 percent disabling, his right 
hip disability as 90 percent disabling and his left hip 
disability as 60 percent disabling.  This decision resulted 
in the combined rating for the veteran's service-connected 
disabilities increasing from 20 percent to 100 percent, 
effective July 25, 1995.  Thus, it is clear that the 
veteran's claim for an earlier effective date is actually one 
for an earlier effective date for service connection for 
hypertension and bilateral hip disability.  Although the RO 
did not frame the issue in this manner, the statement of the 
case reflects that it did provide the veteran with notice of 
the legal criteria applicable to the effective date of a 
grant of service connection and that the RO properly 
considered the veteran's claim as one for an earlier 
effective date for service connection.     





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A claim for service connection for hypertension or 
disability of either hip was not filed prior to 
July 25, 1995.  

3.  The veteran is permanently and totally disabled due to 
service-connected bilateral hip disability with loss of use 
of the right lower extremity; the bilateral lower extremity 
disability necessitates the regular and constant use of a 
wheelchair, crutches, or cane as a normal mode of locomotion.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 25, 
1995, for service connection for hypertension, right hip 
disability or left hip disability have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was in 
effect at the time of the December 2000 rating decision on 
appeal.  However, since the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations are applicable to 
the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that via a statement of the case issued 
in July 2001, the RO notified the veteran of the law and 
regulations governing effective dates.  The RO also advised 
the veteran as to the evidence considered in connection with 
his appeal.  The veteran has not identified a specific legal 
or factual basis for his contention that an earlier effective 
date is warranted, nor has he identified any relevant 
evidence not already associated with the claims file and 
considered in connection with this appeal.  The Board is also 
unaware of any additional evidence or information which could 
be obtained to substantiate the veteran's claim for an 
earlier effective date.  Therefore, the Board is satisfied 
that no further development with respect to the earlier 
effective date issue is required to comply with the VCAA and 
the implementing regulations.  A remand for RO consideration 
of the claim in light of the regulations implementing the 
VCAA would thus serve only to further delay resolution of the 
claim with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of the claim.

With respect to the claim for a certificate of eligibility 
for assistance in acquiring specially adapted housing, as 
will be explained below, no additional information or 
evidence is needed to substantiate this claim.  Accordingly, 
the Board will also address the merits of this claim.

II.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Prior to July 25, 1995, service connection was only in effect 
for thoracic spine disability and right shoulder disability.  
Each was assigned a 10 percent evaluation.  The veteran has 
not contended that he is or has ever been totally disabled as 
a result of these two disabilities alone.  While the veteran 
contends that he has been permanently and totally disabled 
since 1969 due to multiple disabilities, neither he nor his 
representative has advanced any theory of entitlement to an 
earlier effective date for service connection for 
hypertension or disability of either hip.  The record 
reflects that the veteran's original claim for service 
connection for these disabilities was received on July 25, 
1995.  Neither the veteran nor his representative has 
disputed this fact.  Since this claim was received more than 
one year following the veteran's discharge from service, the 
earliest possible effective date for the award of service 
connection is July 25, 1995.  Since the pertinent facts are 
not in dispute and the law is dispositive, this claim must be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

III.  Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran with 
active military, naval or air service after April 20, 1898, 
who is entitled to compensation for permanent and total 
disability due to the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101(a);  38 C.F.R. § 3.809.

As discussed above, the veteran's service-connected right hip 
disability is assigned a 90 percent evaluation and his 
service-connected left hip disability is assigned a 60 
percent evaluation.  These two ratings combine to 100 
percent.  The permanency of the veteran's total rating has 
been conceded by the RO.  Moreover, the RO has found that the 
veteran has loss of use of the right lower extremity and has 
awarded special monthly compensation based upon this loss of 
use.  The record also shows that the veteran has severe 
functional impairment of the left lower extremity, as 
reflected in the assigned 60 percent evaluation.  When the 
veteran was most recently examined by VA in January 2001, it 
was noted that he carried crutches and was in a wheelchair 
due to avascular necrosis of the hips, status post bilateral 
hip replacement and reflex sympathetic dystrophy of both 
legs.  The record also includes statements dated in December 
2000 and August 2001 from a VA physician.  They essentially 
express the physician's opinion that due to loss of function 
in both legs the veteran is unable to ambulate without the 
assistance of a wheelchair, cane, etc.  There is no 
conflicting medical opinion of record.  Therefore, the Board 
is satisfied that the veteran meets the criteria for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  The Board having determined that 
the veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the issue 
of entitlement to a special home adaptation grant is rendered 
moot.
ORDER

Entitlement to an effective date earlier than July 25, 1995, 
for service connection for hypertension or disability of 
either hip is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Important Notice:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

